Plaintiff in error, Link Watson, was convicted on an information charging the selling of four quarts of whisky to one G.T. Berry, and his punishment fixed at confinement in the county jail for six months and a fine of $500. *Page 304 
From the judgment rendered on the verdict, he appeals. The proof on the part of the state showing the sale of the whisky as charged is conclusive and uncontroverted. An examination of the record discloses that the appeal herein is destitute of merit. The judgment of the lower court is therefore affirmed.